State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 20, 2016                   522412
________________________________

In the Matter of THERESA ANN
   HOBBS,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

TERRANCE ALVIN WANSLEY,
                    Respondent.
________________________________


Calendar Date:   September 7, 2016

Before:   Peters, P.J., McCarthy, Garry, Rose and Mulvey, JJ.

                             __________


      Martin, Shudt, Wallace, DiLorenzo & Johnson, Troy (Robert
L. Adams of counsel), for appellant.

      LaFave, Wein & Frament PLLC, Guilderland (Chad A. Jerome of
counsel), for respondent.

                             __________


McCarthy, J.

      Appeal from an order of the Family Court of Rensselaer
County (Kehn, J.), entered March 11, 2015, which, in a proceeding
pursuant to Family Ct Act article 4, among other things,
dismissed petitioner's objections to an order of child support.

      Petitioner (hereinafter the mother) and respondent
(hereinafter the father) are the parents of a son (born in 2013).
In 2014, the mother commenced this proceeding for an order of
support as to the child. After a hearing on the petition, the
Support Magistrate ordered the father to pay the mother $1,279
monthly, to commence in February 2015, for the support and care
of the child, and awarded the mother $9,138 in retroactive child
support. Thereafter, both the mother and the father filed
                              -2-                522412

objections to the aforementioned order, and the mother, in
addition, moved for Family Court to consider her objections
despite the fact that they were filed after the statutory
deadline (see Family Ct Act § 439 [e]). In its subsequent order,
Family Court dismissed the mother's objections without
consideration of the merits based on the untimely filing, and,
after considering the merits of the father's objections, affirmed
the Support Magistrate's order. The mother appeals, and we
reverse.

      We agree with the mother that Family Court ought to have
considered the merits of her objections despite the fact that
they were untimely filed on the first morning that the courthouse
was open after the objections had been due. More specifically,
we disagree with the court that the circumstances that caused the
untimely filing were not "extraordinary" for the purposes of
excusing the untimeliness. "Specific written objections to a
final order of a support magistrate may be filed by either party
with the court within [30] days after receipt of the order in
court or by personal service, or, if the objecting party or
parties did not receive the order in court or by personal
service, [35] days after mailing of the order to such party or
parties" (Family Ct Act § 439 [e]). "Strict adherence to this
deadline is not required; Family Court has discretion to overlook
a minor failure to comply with the statutory requirements
regarding filing objections and address the merits" (Matter of
Ryan v Ryan, 110 AD3d 1176, 1178 [2013]; see Matter of Riley v
Riley, 84 AD3d 1473, 1474 [2011]).

      The uncontested evidence establishes that the mother
attempted to file her objections on the afternoon of the final
day upon which the objections would be timely. The mother
averred that she arrived at the courthouse at 4:45 p.m. to file
the objections, having relied on the hours of operation for that
courthouse as listed on the New York State Unified Court System
(hereinafter NYSUCS) website. As a contemporaneous screenshot
from the NYSUCS website establishes, NYSUCS advertised the hours
of operation of the courthouse as being from "9:00 a.m. to 5:00
p.m." Despite these advertised hours, the courthouse was closed
when the mother arrived. Both parties now agree that the actual
regular hours of operation of the courthouse included the
                              -3-                  522412

courthouse closing at 4:30 p.m., which explains its closure when
the mother arrived. Considering this proof establishing that the
mother would have timely submitted her objections but for the
inaccurate information provided by the NYSUCS website, Family
Court ought to have excused her untimely filing (see Matter of
Worner v Gavin, 112 AD3d 956, 957 [2013]; Matter of Ryan v Ryan,
110 AD3d at 1178). Accordingly, we remit for Family Court to
consider the mother's objections on the merits (see Matter of
Worner v Gavin, 112 AD3d at 957).

     Peters, P.J., Garry, Rose and Mulvey, JJ., concur.



      ORDERED that the order is reversed, on the law, without
costs, and matter remitted to the Family Court of Rensselaer
County for further proceedings not inconsistent with this Court's
decision.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court